Affirming.
The school building and other facilities of the high school at Vanceburg, Lewis county, Ky., being inadequate for the needs of the school, the appellees, respective boards of education of Lewis county and of the Independent Graded School District No. 8, of Lewis county, proposed to finance the construction of certain needed improvements by conveying the school property with its entire plant to a holding corporation, and the corporation is to issue and sell bonds to raise a sufficient sum of money for the construction of the improvements, and to mortgage the property to secure the bonds. Under the proposed arrangements, the holding corporation will then lease the property for school purposes to the boards of education for a rental sufficient to pay the bonds and interest, and after the bonds have been paid, the holding corporation is to reconvey the property to the school boards.
An injunction was sought by appellants to prevent the parties from carrying out the proposed plans and transactions, which injunction was denied by the court. Hence, this appeal.
The entire scheme proposed is identically the same as that in the case of R.F. Emmons v. Board of Education of Lewis County, ___ Ky. ___, ___ S.W.2d ___, this day decided by this court, which case is conclusive of this case, and a reference to that case and authorities therein cited obviates the necessity of extending this opinion.
The judgment is affirmed.